PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 11,028,744
Issue Date: June 8, 2021
Application No. 16/590,639
Filed:  October 2, 2019
Attorney Docket No. 188907  
:
:
:   DECISION ON REQUEST FOR REFUND
:
:




This is a decision on the request for refund received May 5, 2021. 

The request for refund is GRANTED.

Applicant files the above request for refund of $140, stating in part that “[w]e filed a QPIDS on April 26, 2021 but due to a PTO Technical error, a PDF creation error occurred . . . and PTO decision did not generate . . . We called the EBC and, per the agent, were asked to re-file the QPIDS . . . We re-filed the QPIDS on August 29, 2021 . . . in so doing, EFS web charged us . . . $140 for Petition to Withdraw from Issue fee.”. 

The petitioner attempted to file a petition to withdraw from issue on April 26, 2021.  A payment of $140 was received for the petition fee, however the petition was not uploaded into IFW.  An ePetition to Withdraw from Issue was filed and granted on April 29, 2021, along with an additional payment of $140 for the petition fee.  As such a duplicate payment was made.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $140 will be refunded to petitioner’s deposit.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 


/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions